DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 July 2022 has been entered.

Response to Amendment
	This Action is responsive to the Reply filed on 6 July 2022 (“Reply”).  As directed in the Reply:
	Claims 16 and 32 have been amended;
	Claims 1-15 remain been cancelled; and 
	no claims have been added.  
Thus, Claims 16-35 are presently pending in this application, with Claim 26 having been previously withdrawn from consideration.
	Applicant’s amendment to the Abstract is sufficient to overcome the objections from the previous Action and are therefore withdrawn.

Response to Arguments
Applicant’s arguments with respect to Claims 16-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The foregoing notwithstanding, the Examiner notes that while the amendment of the claims, to align them with the disclosure, removes the rejection of the claims under 35 U.S.C. § 112(a), a new rejection of the claims under 35 U.S.C. § 103 is levied below, relying on the previously applied prior art and prior art made of record with the Action of 2 May 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-25 and 28-35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Publ. No. 2020/0023122 A1, by McCullough et al. (“McCullough”) in view of Int’l Patent App. Publ. No. 2019/014014 Mojarrad et al. (“Mojarrad”).
	McCullough describes a device substantially as claimed, as follows.
	Claim 16: A needle insertor for a medicament delivery device (100; see Abstract), comprising: 
	a case (Fig. 1, 40, 36; Figs. 2-6, 140, 142, 102) having a base (102, 140) and an injection site end (142); 
	a driver (Fig. 3, 152, 154a, b) having a first part (152) movably arranged within the case and a second part (154a, b) connected to the base; 
	a needle assembly (116, 106) movably held by the first part of the driver in the case ([0068]: “In the illustrated embodiment, the yoke 152 is rigidly connected to or integrally formed with the hub 116 such that the hub 116 and yoke 152 move together jointly as a single unit in the distal and proximal directions D and E along and parallel to the guide posts 154a and 154b.”) and wherein the needle assembly includes a needle portion (106) positioned substantially perpendicular to the injection site end (see lateral sectional view of Figs. 4-6, showing needle 106 extending perpendicularly to the bottom surface of the base); 
	a rotator (148) having an axis of rotation arranged in the case and configured to interact with the first part of the driver (via pin 150) for moving the driver (compare positions illustrated in Figs. 4-6, showing rotation of 148 causing motion of the driver); 
	an energy accumulation member (118, 134) configured to interact with the rotator for applying a rotational force on the rotator ([0066]: “The motion conversion mechanism 122 is configured to convert the rotational motion of the power source 118 into reciprocating linear motion of the hub 116 and manifold 114 to insert the trocar 106 and cannula 110 into the patient's tissue 12.”); and 
	a movable stop (170, 182a, b) slidably arranged within a sleeve port (180; the stop slides as it pivots) on the base (see Figs. 2 and 3, showing stop mechanism 170 attached to base portion 102) and comprising an obstruction member (182a) that engages with the rotator to prevent the rotator from rotating (portion 182b is movable into and out of slot 168, which prevents the rotator from rotating; see [0070]); 
	wherein the first part has 
		a first position where the needle assembly is held inside the case (Fig. 4), 
		a second position where the needle portion is positioned outside the case after being moved to pass through the injection site end and pierce an injection site (Fig. 5), and 
		a third position where the needle portion is positioned inside the case (Fig. 6).
	McCullough does not, however, describe that a sliding movement of the movable stop relative to the base and along an axial path that is parallel to the axis of rotation disengages the obstruction member from the rotator to allow the rotational force from the energy accumulation member to rotate the rotator along the axis of rotation to further allow the first part to move between said positions.  Instead, McCullough describes, at [0069], “In the pre-fired configuration, the flange 166 of the mandrel 162 is engaged with the activation member 170 to retain the torsion spring 134 in the energized state. After activation, the activation member 170 disengages from the flange 166 of the mandrel, causing the torsion spring 134 to rotate the mandrel 152, the pin 150, and the rotatable member 148 in direction C about the rotational axis B.”
	Mojarrad relates to a needle insertion mechanism for use with an infusion device and is therefore from an art which is the same as, or very closely analogous to, that of McCullough.  Mojarrad teaches that, in such a needle insertion assembly which translates rotational force from a spring to linear motion of a needle into a patient, the lock for the rotator can be constructed to slide along an axis parallel to the axis of rotation of the spring, a construction which simplifies the device and thus make it more reliable.

[0045] The activation trigger 134 may be mechanical, electromechanical, pneumatic, hydraulic, or any other triggering means known in the art. In FIGS. 2A-2C, the activation trigger 134 comprises a sliding rod 148 axially aligned with the retraction hub 102 and having an outside surface 150 of varying outer diameter in contact with a sliding rod notch 164 of the retraction hub 102 and a sliding rod notch 166 of the insertion hub 1 10 A first axial movement of the sliding rod 148 releases the sliding rod 148 from the sliding rod notch 166 of the insertion hub 1 10, allowing one of the right wound torsion spring 130 and the left wound torsion spring 132 to rotate the insertion hub 1 10 relative to the retraction hub 102 to achieve the inserted position. A second axial movement of the sliding rod 148releases the sliding rod 148 from the sliding rod notch 164 of the retraction hub 102, allowing the other of the right wound torsion spring 130 and the left wound torsion spring 132 to rotate the retraction hub 102 relative to the insertion/retraction mechanism housing 124 in order to achieve the retracted position.

Mojarrad thus teaches that a sliding movement of a movable stop relative to a base and along an axial path that is parallel to an axis of rotation of an energy accumulation member disengages an obstruction member from a rotator to allow the rotational force from the energy accumulation member to rotate the rotator along the axis of rotation to further allow the first part to move between said positions.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct the lock mechanism of McCullough’s needle insertion device such that a sliding movement of the movable stop relative to the base and along an axial path that is parallel to the axis of rotation disengages the obstruction member from the rotator to allow the rotational force from the energy accumulation member to rotate the rotator along the axis of rotation to further allow the first part to move between said positions, in order to simplify the device and thus make it more reliable.
	Claim 17: (The needle insertor of claim 16,) further comprising a cannula assembly (110, 114) configured to interact with the needle assembly, wherein the cannula assembly remains within the case when the first part is in the first position, the cannula assembly is moved by the needle assembly to enter the injection site when the first part is in the second position (compare Fig. 4., showing cannula 110 in the first position within the case, to Fig. 5, showing the cannula 110 in the second position).
	Claim 18: (The needle insertor of claim 17,) wherein the cannula assembly includes:
	a cannula base portion (114); and
	a cannula portion (110) substantially perpendicular to the injection site end (see Figs. 5, 12), coupled with the cannula base portion (see Fig. 7, showing cannula 110 coupled to base 114), and configured to enter the injection site when the first part is in the first position (see Fig. 4, showing cannula 110 configured to enter an injection site), wherein the cannula portion is positioned in the injection site when the first part is in the second position (see Fig. 5, showing cannula 110 configured to enter an injection site).
	Claim 19: (The needle insertor of claim 18,) wherein the cannula base portion includes a medicament input opening (Fig. 7, 200; [0072], “The front portion 200 of the manifold 114 is configured to receive the fluid conduit 22 of the drug delivery device 10 of FIG. 1.”), the cannula portion and cannula base portion are hollow (112, unlabeled fluid passage in 114 in Fig. 7) so that a medicament can pass through the medicament input opening, the cannula base portion, and exits through the cannula portion (see fluid pathway in Fig. 7).
	Claim 20: (The needle insertor of claim 18,) wherein the needle portion is positioned within the cannula portion when the first part is in the first and second positions (see Figs. 4 and 5, showing unlabeled tip of trocar 106 extending away from the tip of the cannula), the needle portion is not positioned within the cannula portion when the first part is in the third position (see Fig. 6, showing trocar 106 retracted up).
	Claim 21: (The needle insertor of claim 18,) wherein the cannula base portion (114) is positioned between the needle assembly (116) and the injection site end (Fig. 6, where cannula 110 passes through base 142), the needle assembly interacts with the cannula base portion to move the cannula assembly toward the injection site end when the first part moves from the first position to the second position ([0075]: “During the first stroke, the hub 116 moves from the first hub position to the second hub position to extend the trocar 106 or hollow needle from the insertion mechanism housing 102. Concurrently, the hub 116 carries the manifold 114 in the distal direction E from the first manifold position to the second manifold position.”).
	Claim 22: (The needle insertor of claim 17,) wherein the base includes at least one locking member (208a,b) configured to engage and fix the cannula assembly on the base when the first part reaches the second position ([0073], [0075], describing ends 212a,b, snapping back to retain front portion 200 of manifold 114, as shown in Fig. 6).
	Claim 23: (The needle insertor of claim 17,) wherein the base includes:
	a container port for accommodating a medicament container ([0078]: “The fluid pathway connector 23 may include a container access mechanism (not illustrated) configured to insert a container needle through a septum associated with the container . . .”);
	a piercer coupled (id.) with the container port for piercing the medicament container;
	a medicament path assembly (23, 39) coupled with the base, the medicament path assembly having a first end (23) connected to the piercer and a second end (39) connected to the cannula assembly (219);
	wherein a medicament can flow from the medicament container through the piercer and the medicament tube assembly to enter the cannula assembly ([0078]: “The fluid pathway connector 23 may include a container access mechanism (not illustrated) configured to insert a container needle through a septum associated with the container to establish fluid communication between the container and the sterile fluid flow path 39”).
	Claim 24: (The needle insertor of claim 16,) wherein the needle assembly includes:
	a needle base portion (116) coupled with the needle portion (106) and configured to be movably held by the first part (152), wherein the first part drives the needle base portion to move the needle portion outside the case when moving from the first position to the second position, the first part drives the needle base portion to move the needle portion back inside the case when moving from the second position to the third position ([0068]: “In the illustrated embodiment, the yoke 152 is rigidly connected to or integrally formed with the hub 116 such that the hub 116 and yoke 152 move together jointly as a single unit in the distal and proximal directions D and E along and parallel to the guide posts 154a and 154b.”).
	Claim 25: (The needle insertor of claim 16,) wherein the rotator includes an engagement member (150) configured to interact with the first part, the engagement member of the rotator rotated by the energy accumulation member interacts with the first part to move the first part between said positions ([0068]; “With a uniform speed of rotation of the pin 150 of the motion conversion member 122, a simple harmonic motion of the yoke 152 results, thereby providing a smooth insertion and retraction of the trocar 106.”).
	Claim 28: (The needle insertor of claim 16,) wherein the base includes:
	a first rest (162) configured to accommodate the energy accumulation member (see Fig. 3); and
	a second rest (146) configured to engage the rotator and keep the rotator rotatably connected to the base.
	Claim 29: (The needle insertor of claim 16,) wherein the injection site end of the case includes a first injection site opening (Fig. 12, upper opening into passageway 45) configured for the needle assembly to pass through and pierce the injection site (cannula 111 passes through passageway 45, Fig. 12).
	Claim 30: (The needle insertor of claim 16 [sic: 29],) wherein the base includes a second injection site opening (Fig. 12, lower opening into passageway 45) corresponding to the first injection site opening, the needle assembly passes through both the first and second injection site openings to pierce the injection site (cannula 111 passes through passageway 45, Fig. 12).
	Claim 31: A medicament delivery device comprising:
	the needle insertor as claimed in claim 16; and
	a container port comprising a piercer positioned perpendicular to the needle portion ([0078]: “The fluid pathway connector 23 may include a container access mechanism (not illustrated) configured to insert a container needle through a septum associated with the container . . .”).
	Claim 32: A needle insertor for a medicament delivery device, comprising:
	a case (Fig. 1, 40, 36; Figs. 2-6, 140, 142, 102) having a base (102, 140) and an injection site end (142);
	a driver (Fig. 3, 152, 154a,b) having a first part (152) movably arranged within the case and a second part (154a,b) connected to the base;
	a needle assembly (116, 106) movably held by the first part of the driver in the case ([0068]: “In the illustrated embodiment, the yoke 152 is rigidly connected to or integrally formed with the hub 116 such that the hub 116 and yoke 152 move together jointly as a single unit in the distal and proximal directions D and E along and parallel to the guide posts 154a and 154b.”) and wherein the needle assembly includes a needle portion (106) positioned substantially perpendicular to the injection site end (see lateral sectional view of Figs. 4-6, showing needle 106 extending perpendicularly to the bottom surface of the base);
	a container port configured to hold a medicament container, where the container port is positioned on the base such that a longitudinal axis of the medicament container is generally perpendicular to the needle portion (Fig. 1, showing medicament container 14 with a horizontally extending longitudinal axis, and needle portion 29 with needle 31; [0078]: “The fluid pathway connector 23 may include a container access mechanism (not illustrated) configured to insert a container needle through a septum associated with the container . . .”; see Fig. 12);
	a rotator (148) having an axis of rotation arranged in the case and configured to interact with the first part of the driver (via pin 150) for moving the driver (compare positions illustrated in Figs. 4-6, showing rotation of 148 causing motion of the driver);
	an energy accumulation member (118, 134) configured to interact with the rotator for applying a rotational force on the rotator ([0066]: “The motion conversion mechanism 122 is configured to convert the rotational motion of the power source 118 into reciprocating linear motion of the hub 116 and manifold 114 to insert the trocar 106 and cannula 110 into the patient's tissue 12.”); and
	a movable stop (170, 182a,b) slidably arranged within a sleeve port (180; the stop slides as it pivots) on the base (see Figs. 2 and 3, showing stop mechanism 170 attached to base portion 102) and comprising a first obstruction member (182a) that engages with the rotator for preventing the rotator from rotating (portion 182b is movable into and out of slot 168);
	wherein the first part has 
		a first position where the needle assembly is held inside the case (Fig. 4), 
		a second position where the needle portion is positioned outside the case after being moved to pass through the injection site end and pierce an injection site (Fig. 5), and
		a third position where the needle portion is positioned inside the case (Fig. 6); and
	wherein the rotation of the rotator stops when the rotator engages a second obstruction member (194; see Fig. 6; [0076])
	As with Claim 16, McCullough does not describe that a sliding movement of the movable stop relative to the base and along an axial path that is parallel to the axis of rotation disengages the obstruction member from the rotator to allow the rotational force from the energy accumulation member to rotate the rotator along the axis of rotation to further allow the first part to move between said positions.  Instead, McCullough describes, at [0069], “In the pre-fired configuration, the flange 166 of the mandrel 162 is engaged with the activation member 170 to retain the torsion spring 134 in the energized state. After activation, the activation member 170 disengages from the flange 166 of the mandrel, causing the torsion spring 134 to rotate the mandrel 152, the pin 150, and the rotatable member 148 in direction C about the rotational axis B.”
	Mojarrad relates to a needle insertion mechanism for use with an infusion device and is therefore from an art which is the same as, or very closely analogous to, that of McCullough.  Mojarrad teaches that, in such a needle insertion assembly which translates rotational force from a spring to linear motion of a needle into a patient, the lock can be constructed to slide along an axis parallel to the axis of rotation of the spring, a construction which simplifies the device and thus make it more reliable.

[0045] The activation trigger 134 may be mechanical, electromechanical, pneumatic, hydraulic, or any other triggering means known in the art. In FIGS. 2A-2C, the activation trigger 134 comprises a sliding rod 148 axially aligned with the retraction hub 102 and having an outside surface 150 of varying outer diameter in contact with a sliding rod notch 164 of the retraction hub 102 and a sliding rod notch 166 of the insertion hub 1 10 A first axial movement of the sliding rod 148 releases the sliding rod 148 from the sliding rod notch 166 of the insertion hub 1 10, allowing one of the right wound torsion spring 130 and the left wound torsion spring 132 to rotate the insertion hub 1 10 relative to the retraction hub 102 to achieve the inserted position. A second axial movement of the sliding rod 148releases the sliding rod 148 from the sliding rod notch 164 of the retraction hub 102, allowing the other of the right wound torsion spring 130 and the left wound torsion spring 132 to rotate the retraction hub 102 relative to the insertion/retraction mechanism housing 124 in order to achieve the retracted position.

Mojarrad thus teaches that a sliding movement of a movable stop relative to a base and along an axial path that is parallel to an axis of rotation of an energy accumulation member disengages an obstruction member from a rotator to allow the rotational force from the energy accumulation member to rotate the rotator along the axis of rotation to further allow the first part to move between said positions.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct the lock mechanism of McCullough’s needle insertion device such that a sliding movement of the movable stop relative to the base and along an axial path that is parallel to the axis of rotation disengages the obstruction member from the rotator to allow the rotational force from the energy accumulation member to rotate the rotator along the axis of rotation to further allow the first part to move between said positions, in order to simplify the device and thus make it more reliable.
	Claim 33: (The needle insertor of claim 32,) where in the container port further comprises a piercer (Fig. 1, 31) positioned generally perpendicular to the needle portion (29) (also [0078]: “The fluid pathway connector 23 may include a container access mechanism (not illustrated) configured to insert a container needle through a septum associated with the container . . .”).
	Claim 34: (The needle insertor of claim 32,) further comprising a cannula assembly (110, 114) configured to interact with the needle assembly, wherein the cannula assembly remains within the case when the first part is in the first position (see Fig. 4, showing cannula 110 configured to enter an injection site), the cannula assembly is moved by the needle assembly to enter the injection site when the first part is in the second position (see Fig. 5, showing cannula 110 has entered an injection site).
	Claim 35: (The needle insertor of claim 32,) further comprising a cannula base (114) portion that includes a medicament input opening (220, Fig. 7), where the cannula portion and cannula base portion are hollow (id.; 112) so that a medicament can pass through the medicament input opening, the cannula base portion, and exits through the cannula portion (see fluid pathway in Fig. 7).

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, taken both alone and in permissible combination, fails to disclose or fairly suggest the combination of features recited in Claim 27, in particular that the second part of the driver moves the first part of the driver to the third position when the engagement member no longer interacts with the first part.  The closest prior art, McCullough, describes a very similar mechanism, but one in which an engagement member continues to interact with a first part when in the third position.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783